FILED
                             NOT FOR PUBLICATION                              JUL 27 2012

                       UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



JULIA DAVID,                                       No. 10-70134

               Petitioner,                         Agency No. A079-523-357

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Julia David, a native and citizen of Indonesia, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



          *
              This disposition is not appropriate for publication and is not precedent
 except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
 without oral argument. See Fed. R. App. P. 34(a)(2).
under U.S.C. § 1252. We review for substantial evidence factual findings and review

de novo legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny in part and grant in part petition for review, and we remand.

      We reject David’s contention that the IJ refused to allow her to elaborate on the

harm she suffered and precluded her from presenting her case. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due

process claim).

      With respect to her asylum claim, substantial evidence does not support the

BIA’s finding that David failed to demonstrate sufficient individualized risk of harm

under the disfavored group analysis to establish a well-founded fear of persecution.

See Sael v. Ashcroft, 386 F.3d 922, 929 (9th Cir. 2004). Accordingly, we grant the

petition as to David’s asylum and withholding of removal claims and remand so the

Attorney General may exercise his discretion as to whether to grant asylum, and for

the agency to consider her withholding of removal claim in light of our conclusions.

      In addition, we remand David’s CAT claim because the BIA did not explain its

basis for denying CAT relief.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

      REMANDED.




                                           2                                   10-70134